Matter of Haywood v Vance (2017 NY Slip Op 06996)





Matter of Haywood v Vance


2017 NY Slip Op 06996


Decided on October 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 5, 2017

Acosta, P.J., Renwick, Webber, Oing, Moulton, JJ.


4615 456/16 -4180] 116/17

[*1]In re Keith Haywood, Petitioner,	
vCyrus R. Vance, Jr., etc., Respondent.


Keith Haywood, petitioner pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Melanie Soberal of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 5, 2017
CLERK